DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Application filed on February 24th, 2022
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feris et al., US PG PUB# 20170168703 A1 (hereinafter Feris) in view of Sicconi et al., US# 11,249,544 B2 hereinafter Sicconi).
As for independent claim 1:
Feris shows a method for managing a flow state of a user of an information handling system, the method comprising: 
receiving, by a rules engine of the information handling system, contextual input associated with the user, the contextual input captured by one or more monitoring devices of the information handling system (0019, see the system receiving biometric information of a user shown by Feris. See cognitive state and receiving data: face, voice, noise, eye gaze, use of other devices, location, time); 
determining, based on the contextual input, a user intent associated with the user, the user intent indicating whether the user intends to be in the flow state or in a distracted state; identifying, based on the user intent, that the user intends to be in the flow state (monitoring and determining user intent in 0019, 0020 based on data such as eye gazing, usage of devices, locations and etc. for cognitive state); 
in response to identifying that the user intends to be in the flow state: causing a flow management event to occur (0021, 0034, Feris shows the system responding and adapting graphical element to cause a flow event to occur).
While Feris shows receiving and monitoring cognitive state of a user by analyzing a plurality of data, Feris does not specifically show the flow management event causing the user to be in the flow state. However in the same field of endeavor, Sicconi teaches the flow management event causing the user to be in the flow state in 0033, 0034, 0038 Both Feris and Sicconi teach monitoring cognitive state. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Feris to incorporate the Usage Based Insurance plans as taught by Sicconi, thus allowing the system to adjust a plurality of factors to the user to be in a desired state (0038, Figure 1).
As for dependent claim 2:
Feris – Sicconi suggests the method of claim 1, wherein determining the user intent associated with the user comprises: determining, by the rules engine, a hysteresis period based on the contextual input associated with the user, the hysteresis period indicating a length of time in which the rules engine is to monitor the contextual input associated with the user; monitoring the contextual input associated with the user based on the hysteresis period (Sicconi, 0033, 0037, see monitoring).As for dependent claim 3:Feris – Sicconi suggests the method of claim 1, wherein determining the user intent associated with the user comprises: accessing, by the rules engine, one or more images of the user captured by an image sensor of the information handling system; determining that a gaze of the user is not directed toward the information handling system; and causing the user intent associated with the user to indicate that the user is in the distracted state (Feris shows monitoring eye gazing, monitoring cognitive state, cause the user intent, change graphical control element on estimated level of distraction in 0020).As for dependent claim 4:Feris – Sicconi suggests the method of claim 3, further comprising: determining, by the rules engine, that the gaze of the user is directed toward the information handling system; and causing the user intent associated with the user to indicate that the user is in the flow state (Feris, 0020, Sicconi, , 0037-0038).As for dependent claim 5:Feris – Sicconi suggests the method of claim 1, wherein determining the user intent associated with the user comprises: accessing, by the rules engine, an audio stream captured by an audio sensor of the information handling system; determining that the audio stream includes an ambient noise causing the user to be in the distracted state; and causing the user intent associated with the user to indicate that the user is in the distracted state (see audio sensors and determining user intent in 0034, 0054 of Sicconi).As for dependent claim 6:Feris – Sicconi suggests the method of claim 5, further comprising: determining, by the rules engine, that the audio stream does not include the ambient noise causing the user to be in the distracted state; and causing the user intent associated with the user to indicate that the user is in the flow state (Sicconi, 0037-0038).As for dependent claim 7:Feris – Sicconi suggests the method of claim 1, wherein determining the user intent associated with the user comprises: accessing, by the rules engine, a proximity signal captured by a proximity sensor of the information handling system; determining whether the user is within a threshold proximity to the information handling system based on the proximity signal; and in response to determining that the user is not within the threshold proximity to the information handling system, causing the user intent associated with the user to indicate that the user is in the distracted state (Sicconi, 0037, 0039).As for dependent claim 8:Feris – Sicconi suggests the method of claim 1, wherein causing the flow management event to occur comprises: accessing, by the rules engine, a context database of the information handling system, the context database comprised of the contextual input associated with the user; determining, based on the contextual input, that a standby mode of the information handling system should be overridden, the standby mode causing the information handling system to be in a locked state, the locked state preventing the user from using the information handling system; and in response to determining that the standby mode of the information handling system should be overridden, overriding the standby mode to prevent the information handling system from being in the locked state (Sicconi, 0033, 0035, 0087, 0095).As for dependent claim 9:Feris – Sicconi suggests the method of claim 1, wherein causing the flow management event to occur comprises: identifying, by the rules engine, a plurality of applications executing on the information handling system; determining, for each of the plurality of applications, an initial priority status indicating a priority in which an application of the plurality of applications is to be executed by the information handling system; accessing the contextual input captured by the one or more monitoring devices of the information handling system; determining, based on the contextual input, whether the initial priority status for the application of the plurality of applications should be upgraded or downgraded, an upgraded priority status indicating that the application is to be executed at a higher priority than the initial priority status, a downgraded priority status indicating that the application is to be executed at a lower priority than the initial priority status; and executing the application based on at least one of the initial priority status, the upgraded priority status, or the downgraded priority status (0029-0031. Feris, 0019-0020 and Sicconi, 0038).As for dependent claim 10:Feris – Sicconi suggests the method of claim 1, wherein causing the flow management event to occur comprises: identifying, by the rules engine, a plurality of access points in a network; selecting an initial access point from the plurality of access points, the initial access point allowing the information handling system to become communicatively coupled to the network; accessing the contextual input captured by the one or more monitoring devices of the information handling system; determining, based on the contextual input, whether the initial access point should be upgraded or downgraded, an upgraded access point having a higher quality of service than the initial access point, a downgraded access point having a lower quality of service than the initial access point; and causing the information handling system to become communicatively coupled to the network using at least one of the initial access point, the upgraded access point, or the downgraded access point (Sicconi, 0033, 0037-0038)
As for independent claim 11:Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 12-20:Claims 12-20 contain substantial subject matter as claimed in claims 2-10 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).




Response to Arguments
Applicant’s arguments, see Pg. 10, filed February 24th, 2022, with respect to the rejection(s) of claim(s) 1-20 under Feris in view of Gatson have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Feris and Sicconi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175